LEMMON, Justice,
dissenting.
This court’s increasing use of peremptory ruhngs on the merits of a fully tried case, without briefing, argument and a full opinion, is very troubling, especially when the court of appeal has observed the normal appellate process.
This court’s function goes far beyond error correction; the primary function is to provide guidance in the development of the law by writing opinions on significant legal issues in appropriate cases.
In the present case, this court should either deny the application if the case lacks legal significance (writ denials do not make law), or should grant the application for briefing, argument and a full opinion, if the case has legal significance.